Citation Nr: 0305315	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.

2.  Entitlement to accrued benefits on the basis of clear and 
unmistakable error in an April 1996 rating decision that 
denied service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the New York Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died in May 1998.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran had a pending claim for service connection 
for PTSD at the time of his death.

4.  PTSD was attributable to incidents of service.

5.  An unappealed April 1996 rating determination denied 
service connection for PTSD.

6.  The appellant filed the current claim for service 
connection for PTSD for accrued benefits purposes on the 
basis of clear and unmistakable error (CUE) in November 1998.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD, for the purpose of accrued benefits, have been met.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.304, 
3.1000 (2002).

2.  A claim of clear and unmistakable error in a disability 
compensation determination does not survive the veteran's 
death.  38 U.S.C.A. §§ 5109A, 5112, 5121 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1999 rating 
determination and the November 1999 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in a June 2002 letter, 
the RO informed the appellant of the VCAA.  It specifically 
notified the appellant of VA's duty to notify her about her 
claim, VA's duty to assist her in obtaining evidence, what 
evidence was still needed from the appellant, what the 
appellant could do to help with her claim, where the 
appellant could send information, what the evidence had to 
show to establish entitlement, and where to contact VA if she 
had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  However, VCAA 
is not applicable to claim for CUE and accrued benefits are 
based on the evidence on record or constructively of record 
at time of death.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Upon the death of a veteran, periodic monetary compensation 
under law administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2002).


PTSD

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit construed 38 U.S.C.A. § 5121 together with 38 
U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision.  The veteran died May 1998, prior 
to a decision by the RO regarding his claim for service 
connection for PTSD in April 1998.  Accordingly, the claim 
was pending at the time of his death.

The law is clear that once a veteran dies, the record 
evidence may result in the award of accrued benefits, but not 
in service-connected benefits for the estate.  See Haines v. 
West, 154 F.3d 1298 (1998).  The Court in Haines described 
the accrued benefits provisions as "a narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran."  See 154 F.3d at 
1300.

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 1991). The Board notes 
that the appellant in this case met the statutory requirement 
by submitting a claim for accrued benefits shortly after the 
veteran's death.

The Board further notes that the Court has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service-connected issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994).  
Additionally, the awarding of accrued benefits is backwards 
in nature and compensates for the underpayment of benefits.  
Martin v. Brown, 6 Vet. App. 272, 274 (1993).  It thus 
becomes the job of the Board to determine whether the 
veteran, prior to his death, was entitled to VA benefits not 
previously granted him.  Thus, the appellant here may prevail 
on her accrued benefits claim only if it can be established 
that the veteran was entitled to periodic monetary benefits 
for service connection for PTSD based on evidence in the file 
at date of death.  In this regard, the RO granted 
compensation for malignant growths of the respiratory system 
and the brain, each evaluated as 100 percent disabling as of 
April 16, 1998.  Special monthly compensation was also 
awarded.  Therefore, it is extremely unlikely that a grant of 
service connection for PTSD would result in any potential 
monetary benefit (periodic award) as of April 16, 1998.  The 
veteran's claim to reopen was received in April.

Therefore, if the date of receipt of this claim and the 
effective date of award were controlling the Board would 
dismiss, as there is no actual or potential benefit for an 
award.  However, as there had been a prior denial of service 
connection for PTSD in April 1996 and the subsequent receipt 
of service records, there is the potential application of 
38 C.F.R. § 3.156 (c).

As noted, there had been a prior denial of service connection 
for PTSD.  That decision is final.  At that time, there was 
evidence of a diagnosis of PTSD, but not recognized 
confirmation of a stressor.  Since that determination, the RO 
obtained the veteran's service medical records, personnel 
records and unit histories.  Such evidence is new and 
material under any circumstance.  38 C.F.R. § 3.156 (2002). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements. See Zarycki, 6 Vet. App. at 98.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's DD Form 214 indicates that his awards include 
the National Defense Service Medal, the Vietnam Service Medal 
with One Star, and the Vietnam Campaign Medal.  His military 
occupation specialty (MOS) was a Field Radio Operator.  The 
veteran's DD 214 does not show that he received any citations 
or awards for participation in combat with the enemy.  

Treatment records in the file demonstrate that at the time of 
a March 1991 VetCenter intake evaluation, it was the intake 
person's assessment that the veteran had apparent PTSD based 
upon combat history.  The veteran's symptoms included 
hypervigilance, sleep disturbance, intrusive thoughts, 
psychic numbing, and isolation/alienation.  At the time of a 
March 26, 1991, VetCenter visit, an assessment of chronic 
PTSD exacerbated by the stimuli of the Gulf War was made.  

In an undated statement in support of claim, the veteran 
reported that he served in Vietnam from August 1969 to 
September 1970 with Mike Co. Bn. 5th Regiment 1st Marine 
Division.  He stated that his duties were a field radio 
operator and forward air controller.  In support of his 
claim, the veteran submitted a photocopy of an article 
entitled "U. S. Marines in Vietnam High Mobility and 
Standdown"

In a March 1998 statement in support of claim, the veteran 
indicated that he served with the United States Marine Corps 
from January 1969 to January 1971.  He stated that he served 
in Vietnam with M Company 3rd Battalion 5th Marines 1st Marine 
Division from either July or August 1969 to either August or 
September 1970.  He noted that he was assigned to an infantry 
company as a radio telephone operator assigned to combat 
patrol duty.  He reported that among the combat areas he was 
assigned to were Liberty Bridge, Arizona, Hill 65, An Hoa, LZ 
Ross, and LZ Baldy.  His primary responsibility was to handle 
field communications, i.e., calling for medivac helicopters 
etc.  

Embarkation Slips received demonstrate that the veteran 
arrived in Vietnam on September 20, 1969, and departed on 
September 7, 1970.  In the Combat History-Expeditions-Awards 
record portion of the veteran's personnel records, it was 
noted that he had participated in counter insurgency 
operations in the Quang Nam Province from September 21, 1979, 
to September 6, 1970.  Personnel records also verify that the 
veteran's primary duty during his Vietnam tour was that of a 
field radio operator for the H&S Co., 3rd Bn., 5th Mar 1st Mar 
Div.  


In July 1999, the Marine Historical Center forwarded copies 
of records of the Headquarters and Services Company, 3rd 
Battalion, 5th Marines for the period from September 1969 to 
September 1970.  

In the narrative summary portion of the report, it was noted 
that from September 1, 1969, to September 13, 1969, the 
Division was conducting clear and search operations.  There 
were 31 NVA/VC killed.  From September 13, 1969, to September 
30, 1969, the Division was responsible for the security of 
Liberty Bridge and Liberty Road.  There were numerous 
friendly KIAs WIAEs, WIANEs, DOWs, and NBCs.  There were also 
numerous enemy casualties.  The Division also participated in 
numerous search and clear operations in October 1969.  During 
this period, it was noted that the enemy continued small 
scale harassing attacks by fire, increased road mining, and 
SFD activities.  There were also friendly and enemy 
casualties during this time period.  In November 1969, the 
Division continued to conduct offensive operations in the 
zone including securing Liberty Bridge, Liberty Road, and the 
An Hoa Combat Base.  Small scale attacks were again reported 
and there were numerous friendly and enemy casualties.  

During the month of February 1970, the Battalion conducted 
extensive patrolling and ambushing activities throughout the 
Thuong Duc Corridor.  In March 1970, enemy activity 
increased.  There were numerous friendly and enemy 
casualties.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.

The veteran did not provide specific names as to people 
injured or killed.  However, based upon the military history 
relating to 5th Marine Division, it is likely that the 
veteran would have been exposed to combat.  The division to 
which the veteran was assigned was involved in many search 
and clear missions.  Moreover, the historical records of the 
unit to which the veteran was attached, reveal that there 
were many casualties, both friendly and enemy while the 
veteran was stationed in Vietnam.  

The Board is presented with a diagnosis of PTSD, not based on 
a single stressor, but rather a combination of events that 
the veteran reported happened during service.  The Board must 
keep in mind the provisions of 38 U.S.C.A. § 1154(a) (West 
1991).  Regardless of section 1154(a) or 1154(b), the veteran 
was a Marine, he was assigned to a field unit, and his unit 
clearly engaged in combat suffering casualties.  The stressor 
is accepted.  The Board also concludes that the service 
medical records, the service personnel records and the unit 
histories were either in constructive possession of VA or 
constitute supplemental official reports within the meaning 
of section 3.156(c).  Regardless, following the 1996 
decision, there is a remarkable lack of date stamps or other 
indicia of when documents were associated with the file.  Any 
doubt regarding when a document was associated with the file 
is resolved in favor of the appellant.

Therefore, based on the nature and circumstances of service 
during Vietnam and the diagnosis of PTSD, service connection 
is warranted.




CUE in the April 1996 Rating Determination

The facts in this case are not in dispute.  An April 1996 
rating decision denied service connection for PTSD.  The 
veteran was informed of that rating decision and appellate 
rights in May 1996 and did not appeal. 

The veteran died in May 1998.  The RO received this 
application in November 1998, which is predicated upon a 
challenge to the April 1996 rating determination on the basis 
of CUE.  Previous determinations that are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The general rule is that a veteran's claim for benefits does 
not survive the veteran, although a survivor may seek payment 
of those benefits which were "due and unpaid" at the time of 
the veteran's death.  38 U.S.C.A. § 5121(a); see Zevalkink v. 
Brown, 102 F.3d 1236, 1244 (Fed. Cir. 1996).  However, after 
a veteran's death, the claim is no longer one for disability 
compensation but rather one for accrued benefits.  This 
statutory scheme for payment of accrued benefits provides a 
mechanism for survivors to recover certain benefits, where 
entitlement has already been established or can be readily 
established based on evidence in the file at the date of the 
veteran's death.  Zevalkink, 102 F.3d at 1244.

Regarding the statutory provision for CUE claims, the United 
States Court of Appeal for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have both determined that there is nothing in 
that statutory scheme that provides for another person, even 
a survivor, to seek correction of a decision on a veteran's 
claim.  38 U.S.C.A. § 5109A; Haines v. West, 154 F.3d 1298, 
1301 (Fed. Cir. 1998).  The statutory provisions at 
38 U.S.C.A. § 5109A allow consideration of a CUE claim as to 
any VA benefits decision.  However, the Court and the Federal 
Circuit have stated that section 5109A provides nothing more 
than a procedure for a claimant to seek reconsideration of a 
limited type of error in a prior decision, and the provision 
cannot be read as providing a procedure for adjudication or 
payment of veterans' benefits to survivors.  Id. at 1302; see 
also Haines v. Gober, 10 Vet. App. 446 (1997).  The Federal 
Circuit found that the statutory scheme that provides for CUE 
claims expressly provides that a survivor has no standing to 
request review of a decision affecting the disability 
benefits of a deceased veteran on the ground of CUE; the 
survivor is not the disability benefits claimant.  Haines, 
154 F.3d at 1301.

The decisions of the Federal Circuit and the Court of Appeals 
for Veterans Claims are binding on the Board.  The Haines 
decision in both courts found that an appellant cannot bring 
a claim based upon CUE in a decision that denied a deceased 
veteran's claim.  Thus, the appellant's claim that she is 
entitled to accrued benefits based on CUE in the April 1996 
rating determination that denied service connection for PTSD 
fails as a matter of law. The claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In denying the appellant's claim, the Board acknowledges that 
the Board has disposed of the claim in a manner that differs 
from the rationale cited by the RO. However, any change in 
analysis is not prejudicial, and a remand for a different 
analysis would serve no purpose.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  See also Sabonis, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the claimant are 
to be avoided).  As noted above, under the cited legal 
authority, a survivor has no standing to request review of a 
decision affecting the disability benefits of a deceased 
veteran on the ground of CUE.  In view of the foregoing, the 
claim must be denied.


ORDER

Entitlement to service connection for PTSD, for the purpose 
of accrued benefits, is granted.

The claim for service connection for PTSD for accrued 
benefits purposes on the basis of clear and unmistakable 
error in an April 1996 rating determination is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

